Detailed Action
This Office action responds to the communication filed 4/25/2022
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Yu-Te Chen (50359) on 4/27/2022.
The application has been amended as follows:
Claim 5: “third side wall” in line 6 has been amended to “third sidewall” based on line 5.
Allowable Subject Matter
Claims 1-3, 5-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowable subject matter of claims 1-3, 5-8 is the inclusion of the limitation wherein the first source/drain region surrounds three sides of the second portion of the first gate electrode.  Prior art of record teaches a second portion of a first gate electrode, however, the prior art was not found to render obvious the claimed source/drain region configuration.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tsai (US 20190172909 A1) discloses source/drain region and gate electrodes but fails to teach the claimed source/drain and gate electrode configuration.
Huang (US 20190140096 A1) discloses source/drain region and gate electrodes but fails to teach the claimed source/drain and gate electrode configuration.
Lin (US 20190173469 A1) discloses source/drain region and gate electrodes but fails to teach the claimed source/drain and gate electrode configuration.
Pandey (US 20150243782 A1) discloses source/drain regions and gate electrodes but fails to teach the claimed source/drain and gate electrode configuration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H ANDERSON whose telephone number is (571)272-2534. The examiner can normally be reached Monday-Friday, 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM H ANDERSON/            Examiner, Art Unit 2817                                                                                                                                                                                            
/Nelson Garces/              Primary Examiner, Art Unit 2814